[stockoptionagreement5101001.jpg]
FORM OF NON-QUALIFED STOCK OPTION AGREEMENT UNDER THE BOSTON PRIVATE FINANCIAL
HOLDINGS, INC. AMENDED AND RESTATED 2009 STOCK OPTION AND INCENTIVE PLAN Name of
Optionee: No. of Option Shares: Option Exercise Price Per Share:
_______________________________________ Grant Date: Expiration Date: Pursuant to
the Boston Private Financial Holdings, Inc. Amended and Restated 2009 Stock
Option and Incentive Plan as amended through the date hereof (the “Plan”),
Boston Private Financial Holdings, Inc. (the “Company”) hereby grants to the
Optionee named above an option (the “Stock Option”) to purchase on or prior to
the Expiration Date specified above all or part of the number of Option Shares
of Common Stock, par value $1.00 per share (the “Stock”), of the Company at the
Option Exercise Price Per Share specified above, subject to the terms and
conditions set forth herein and in the Plan. This Stock Option is not intended
to be an “incentive stock option” under Section 422 of the Internal Revenue Code
of 1986, as amended. By accepting this Stock Option, the Optionee confirms the
Optionee’s agreement to all of the terms and conditions of any agreement between
the Optionee and the Company or any of its subsidiaries that addresses
confidentiality obligations and/or post-employment restrictions on solicitation
of employees and customers or clients. If the Optionee is not a party to any
such agreement, by accepting this Stock Option, the Optionee agrees to the terms
and conditions of the Non-Solicitation and Confidentiality Agreement attached as
Exhibit I, hereto (the “Non-Solicitation Agreement”). The Non-Solicitation
Agreement addresses confidentiality of Company information, post-employment
restrictions on solicitation of employees and customers or clients and other
similar matters and should be reviewed carefully by the Optionee. If this Stock
Option is not so accepted within 60 days of the Grant Date, the Optionee shall
forfeit the Stock Option in its entirety (regardless of whether vested or
unvested). 1. Restrictions on Transfer of Award. This Stock Option may not be
sold, transferred, pledged, assigned or otherwise encumbered or disposed of by
the Optionee. This Stock Option is exercisable, during the Optionee’s lifetime,
only by the Optionee, and thereafter, only by the Optionee’s legal
representative or legatee. 2. Exercisability Schedule. The Optionee shall have
no rights to this Stock Option unless he or she shall have accepted the Stock
Option electronically through the Company’s



--------------------------------------------------------------------------------



 
[stockoptionagreement5101002.jpg]
Stock Plan Administration System. No portion of this Stock Option may be
exercised until such portion shall have become exercisable. Except as set forth
below, and subject to the discretion of the Administrator (as defined in Section
2 of the Plan) to accelerate the exercisability schedule hereunder, this Stock
Option shall be exercisable with respect to the following number of Option
Shares on the dates indicated, so long as the Optionee remains an employee of
the Company or any of its subsidiaries through each such date: Incremental
Number of Option Shares Exercisability Date Exercisable 3. Manner of Exercise.
(a) The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written or electronic notice to the Administrator through the
Company’s Stock Plan Administration System of his or her election to purchase
some or all of the Option Shares purchasable at the time of such notice and
specifying the number of Option Shares to be purchased. Payment of the purchase
price for the Option Shares may be made by one or more of the following methods:
(i) in cash, by certified or bank check or other instrument acceptable to the
Administrator; (ii) through the delivery (or attestation to the ownership) of
shares of Stock that have been purchased by the Optionee on the open market or
that are beneficially owned by the Optionee and are not then subject to any
restrictions under any Company plan and that otherwise satisfy any holding
periods as may be required by the Administrator; (iii) by the Optionee
delivering to the Company a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Company cash or
a check payable and acceptable to the Company to pay the option purchase price,
provided that in the event the Optionee chooses to pay the option purchase price
as so provided, the Optionee and the broker shall comply with such procedures
and enter into such agreements of indemnity and other agreements as the
Administrator shall prescribe as a condition of such payment procedure; (iv) by
a “net exercise” arrangement pursuant to which the Company will reduce the
number of shares of Stock issuable upon exercise by the largest whole number of
shares with a Fair Market Value that does not exceed the aggregate exercise
price, or (v) a combination of (i), (ii), (iii) and (iv) above. Payment
instruments will be received subject to collection. In addition, to the extent
that (1) this Option remains outstanding and has not been exercised by the
Optionee as of the Expiration Date and (2) the Fair Market Value of the Stock
exceeds the exercise price of the Option by at least one percent on such date,
then this Option shall automatically be exercised on the Expiration Date
(without any action required on the part of the Optionee) pursuant to the “net
exercise” arrangement described in (iv), above.



--------------------------------------------------------------------------------



 
[stockoptionagreement5101003.jpg]
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (x) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (y) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (z) the receipt by the
Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations. In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to. (b) The shares of Stock purchased upon exercise of
this Stock Option shall be transferred to the Optionee on the records of the
Company or of the transfer agent upon compliance to the satisfaction of the
Administrator with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan.
The determination of the Administrator as to such compliance shall be final and
binding on the Optionee. The Optionee shall not be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Stock
subject to this Stock Option unless and until this Stock Option shall have been
exercised pursuant to the terms hereof, the Company or the transfer agent shall
have transferred the shares to the Optionee, and the Optionee’s name shall have
been entered as the stockholder of record on the books of the Company.
Thereupon, the Optionee shall have full voting, dividend and other ownership
rights with respect to such shares of Stock. (c) Notwithstanding any other
provision hereof or of the Plan, no portion of this Stock Option shall be
exercisable after the Expiration Date hereof. 4. Termination of Employment. If
the Optionee’s employment with the Company or any subsidiary (as defined in the
Plan) is terminated, the period within which to exercise the Stock Option may be
subject to earlier termination as set forth below: (a) Termination for Cause. If
the Optionee’s employment terminates for Cause (as defined below), any portion
of this Stock Option outstanding on such date, whether vested or unvested, shall
terminate immediately and be of no further force and effect. For purposes
hereof, “Cause” means a termination of Optionee’s employment as a result of (i)
conviction of the Optionee of, or plea of guilty or nolo contendere by the
Optionee to, a felony, or (ii) dishonest acts against the Company or any of its
subsidiaries, or (iii) misconduct which is likely to cause financial loss to the
Company or any of its subsidiaries or to cause damage to the business reputation
of the Company or any of its subsidiaries, or (iv) willful or repeated
misconduct or gross neglect constituting bad faith in performing the Optionee’s
duties with the Company, or (v) breach of fiduciary duty involving personal
profit to the Optionee. For purposes of clause (iv), no act, or failure to act,
on the Optionee’s part shall be deemed “willful” unless done, or omitted to be
done, by the Optionee without reasonable belief that the Optionee’s act, or
failure to act, was in the best interest of the Company and any of its
subsidiaries. In the event the Optionee is a party to an employment agreement
with the Company or any subsidiary that contains a different definition of
“cause,” the definition set forth in such other agreement shall be applicable to
the Optionee for purposes of this Agreement and not this definition.



--------------------------------------------------------------------------------



 
[stockoptionagreement5101004.jpg]
(b) Termination Due to Death. If the Optionee’s employment terminates by reason
of the Optionee's death, any portion of this Stock Option outstanding on such
date shall become fully exercisable and may thereafter be exercised by the
Optionee’s legal representative or legatee for a period of 12 months from the
date of the Optionee’s death or until the Expiration Date, if earlier. (c)
Termination by Reason of Retirement. If the Optionee's employment terminates by
reason of the Optionee’s Retirement (as defined in Section 1 of the Plan), any
portion of this Stock Option outstanding on such date shall become fully
exercisable and may thereafter be exercised by the Optionee for a period of 24
months from the date of termination or until the Expiration Date, if earlier.
(d) Termination Due to Disability. If the Optionee's employment terminates by
reason of the Optionee’s disability (as determined by the Administrator), any
portion of this Stock Option outstanding on such date shall become fully
exercisable and may thereafter be exercised by the Optionee for a period of 12
months from the date of termination or until the Expiration Date, if earlier.
(e) Other Termination. If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s disability, the Optionee’s
retirement or for Cause, and unless otherwise determined by the Administrator,
any portion of this Stock Option outstanding on such date may be exercised, to
the extent exercisable on the date of termination, for a period of three months
from the date of termination or until the Expiration Date, if earlier. Any
portion of this Stock Option that is not exercisable on the date of termination
shall terminate immediately and be of no further force or effect.
Notwithstanding the foregoing, in the event of termination of the Optionee's
service as an employee of the Company or a subsidiary by the Company or such
subsidiary without Cause, any portion of this Stock Option outstanding on such
date shall become fully exercisable and may thereafter be exercised by the
Optionee for a period from the date of termination until 3 months from the last
exercisability date or until the Expiration Date, if earlier. The
Administrator’s determination of the reason for the termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees. 5. Change of Control. Notwithstanding the
provisions of Paragraph 4 above, or the provisions of any agreement between the
Optionee and Company or any subsidiary that is in effect as of the date hereof,
in the event of a Change of Control or Sale Event (i) if, in connection with
such Change of Control or Sale Event, this Stock Option is not assumed or
continued by the successor entity in such Change of Control or Sale Event or
substituted with a new award of such successor (in accordance with the Plan),
this Stock Option shall automatically become immediately exercisable in full,
whether or not exercisable at such time, subject to the provisions of the Plan,
as of the effective time of such Change of Control or Sale Event, and may
thereafter be exercised by the Optionee for a period of 24 months from the date
of the Change of Control or Sale Event or until the Expiration Date, if earlier
and (ii) if this Stock Option is assumed or continued by the successor entity in
such Change of Control or Sale Event or substituted with a new award of such
successor subject to the provisions of the Plan, the Stock Option shall become



--------------------------------------------------------------------------------



 
[stockoptionagreement5101005.jpg]
exercisable in accordance with Paragraphs 2 and 4 of this Agreement (as
applicable), subject, in each case, to the terms of the Plan. 6. Incorporation
of Plan. Notwithstanding anything herein to the contrary, this Agreement shall
be subject to and governed by all the terms and conditions of the Plan,
including the powers of the Administrator set forth in Section 2(b) of the Plan.
Capitalized terms in this Agreement shall have the meaning specified in the
Plan, unless a different meaning is specified herein. 7. Tax Withholding. The
Optionee shall, not later than the date as of which the exercise of this Stock
Option becomes a taxable event for Federal income tax purposes, pay to the
Company or make arrangements satisfactory to the Administrator for payment of
any Federal, state, and local taxes required by law to be withheld on account of
such taxable event. The Optionee may elect to have, and the Company shall have
the authority to cause, the required minimum tax withholding obligation
satisfied, in whole or in part, by authorizing the Company to withhold from
shares of Stock to be issued a number of shares of Stock with an aggregate Fair
Market Value that would satisfy the withholding amount due. In connection with
any automatic “net exercise” of all or any portion of this Option on the
Expiration Date, the Company shall also withhold from shares of Stock to be
issued a number of shares of Stock with an aggregate Fair Market Value that
would satisfy the withholding amount due. 8. No Obligation to Continue
Employment. Neither the Company nor any subsidiary is obligated by or as a
result of the Plan or this Agreement to continue the Optionee in employment and
neither the Plan nor this Agreement shall interfere in any way with the right of
the Company or any subsidiary to terminate the employment of the Optionee at any
time. 9. Clawback. If the Company or its subsidiaries terminate the Optionee’s
service relationship due to the Optionee’s gross negligence or willful
misconduct (whether or not such actions also constitute Cause hereunder), which
conduct, directly or indirectly results in the Company preparing an accounting
restatement, and/or if the Optionee breaches any provision of the
Non-Solicitation Agreement (or, if applicable, such other agreement referenced
in Paragraph 1 above), this entire Stock Option, whether or not vested, as well
as any Option Shares issued upon exercise of this Stock Option (and any gains
thereon) shall be subject to forfeiture, recovery and “clawback.” 10. Data
Privacy Consent. In order to administer the Plan and this Agreement and to
implement or structure future equity grants, the Company, its subsidiaries and
affiliates and certain agents thereof (together, the “Relevant Companies”) may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Optionee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Optionee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Optionee shall have access to, and the right
to change, the



--------------------------------------------------------------------------------



 
[stockoptionagreement5101006.jpg]
Relevant Information. Relevant Information will only be used in accordance with
applicable law. 11. Notices. Notices hereunder shall be mailed or delivered to
the Company at its principal place of business and shall be mailed or delivered
to the Optionee at the address on file with the Company or, in either case, at
such other address as one party may subsequently furnish to the other party in
writing. BOSTON PRIVATE FINANCIAL HOLDINGS, INC. By: Title: The foregoing
Agreement is hereby accepted and the terms and conditions thereof hereby agreed
to by the undersigned. Electronic acceptance of this Agreement pursuant to the
Company’s instructions to the Optionee (including through an online acceptance
process) is acceptable. Dated: Optionee’s Signature Optionee’s name and address:



--------------------------------------------------------------------------------



 
[stockoptionagreement5101007.jpg]
EXHIBIT I (A): NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT FOR NON-CALIFORNIA
RESIDENTS I acknowledge that I enter into this Non-Solicitation and
Confidentiality Agreement (the “Agreement”) in connection with an award of
restricted stock, restricted stock units or a grant of a stock option (together,
an “Award”) that is made on or about the date of the proposal of this Agreement,
pursuant to the Boston Private Financial Holdings, Inc. Amended and Restated
2009 Stock Option and Incentive Plan or any subsequent stock option and/or
restricted stock plan of Boston Private Financial Holdings, Inc. (together, the
“Plan”) and that I shall forfeit the Award (whether vested or unvested) if I do
not execute this Non-Solicitation and Confidentiality Agreement (the
“Agreement”) within 60 days of the grant date of the Award. For purposes of this
Agreement, the “Company” refers to Boston Private Financial Holdings, Inc.
(“BPFH”) and any and all of its wholly or partially owned subsidiaries. In
consideration for my eligibility for any Award, I hereby agree as follows: 1.
Confidential Information. During my employment with the Company and at all times
thereafter, I shall keep secret and retain in strictest confidence, and shall
not disclose or use, other than in the proper performance of my responsibilities
for the Company, any Confidential Information. “Confidential Information” means
any information, whether or not in writing, concerning the Company’s business or
activities that the Company has not released to the general public. I
acknowledge that all Confidential Information is the property of the Company. I
understand that the term “Confidential Information” includes, but is not limited
to financial statements, business plans, document templates, term sheets,
policies and procedures, proprietary training materials, personnel, board
materials and minutes, operations, customer and client lists and identities,
potential customers and clients, vendor lists and agreements, employees,
servicing methods, strategies and strategic planning materials, analyses, profit
margins and other proprietary information in connection with the Company;
provided, however, that Confidential Information shall not include any
information which is generally known to the public or becomes known in the
industry through no wrongful act on my part. Confidential Information also
includes information received in confidence by the Company from its customers,
clients or other third parties. 2. Return of Confidential Information and Other
Property. I shall deliver to the Company all copies of Confidential Information
and other Company property (which includes but is not limited to any documents,
notes or other work product connected with or derived from my services to or
affiliation with the Company, whether in electronic or paper form) in my
possession or control upon the earlier of a request by the Company or
termination of my employment. 3. Non-Solicitation/Non-Accept.



--------------------------------------------------------------------------------



 
[stockoptionagreement5101008.jpg]
(a) During my employment with the Company, and for the period ending on the
first anniversary of the effective date of my termination of employment with the
Company, I shall not directly or indirectly: (i) solicit or accept for
employment with another employer or employ any person then, or within the prior
six (6) months, employed by the Company, or request, influence or advise any
person who at the time of such communication is employed by the Company to leave
such employment; or (ii) influence or advise any business that is or may be
competitive with the business of the Company to employ any person who is
employed by the Company; or (iii) solicit or accept any customer or client of
the Company to do business with any person or entity other than the Company or
request, induce or advise any customer or client of the Company to withdraw,
curtail, diminish or cease his, her or its business with the Company. (iv) For
purposes of Section 3(a), I understand and acknowledge the following for
purposes of this Agreement: (v) A business is or may be “competitive” with the
Company if such business is engaged in banking, investment management, financial
planning, trust administration or other related financial services; (vi) to
“employ” means to perform services as a common law employer or as an independent
contractor for the Company or another person or entity; (vii) if I advise others
concerning the process of encouraging a person to become employed or a customer
to do business, I will be considered to have solicited such person or customer
regardless of whether I directly engage in solicitation of the person; (viii) I
shall be considered to “accept for employment” or “employ” any person who
becomes employed by another employer if: (A) I advise any bank or other business
with which I am affiliated to consider such person for employment, (B) I
participate in any way in the consideration of any such person for employment,
or (C) such person becomes employed in a position in which I supervise such
person; (ix) I shall be considered to “accept” a customer or client if I perform
services for such customer or client;



--------------------------------------------------------------------------------



 
[stockoptionagreement5101009.jpg]
(x) a “customer or client of the Company” means any person or entity who or
which did business with the Company during my employment with the Company;
provided that, if my employment with the Company is limited exclusively to
Boston Private Bank & Trust Company and its predecessors (the “Bank”), a
“customer or client of the Company” shall be limited to any person or entity who
or which did business with the Bank during my employment with the Bank. for
purposes of the post-employment restrictions in this Section 3. (b) I hereby
acknowledge the necessity of the protection provided to the Company under this
Agreement. I have carefully considered the nature and scope of such protection.
The Company and I hereby agree that the unique nature of the business of the
Company and the nature of my services for the Company require the protection
specified in this Agreement. The consideration described in this Agreement is
sufficient and adequate to compensate me for agreeing to the restrictions
contained herein. I acknowledge that I can continue to actively pursue my career
and earn sufficient compensation without breaching any of the foregoing
restrictions. The period of the post-employment restrictions in this Agreement
is expressly represented and agreed to be fair, reasonable and necessary. 4.
Other Obligations. I represent and warrant to the Company that I am not under
any contract, agreement or restrictive covenant, and have not previously
executed any documents whatsoever with any other person, firm, association, or
corporation, that will, in any manner, prevent me from performing any of the job
duties and responsibilities that may be assigned to me from time to time by the
Company. I also represent and warrant that I will not bring and have not brought
with me to the Company and that I will not use in the course and scope of my
employment with the Company any confidential, proprietary and/or trade secret
materials, documents or information that I obtained from a former employer or
other individual or entity, without the express written authorization of the
pertinent former employer or other individual or entity. I further represent and
warrant that, during my employment with the Company, I will not breach any
obligation or duty to maintain confidential and not to disclose or use that I
may owe to any former employer or other individual or entity, and I agree to
fulfill and comply with any and all such obligations and duties during my
employment by the Company. 5. Notice to Future Employers and of Future
Employment. (a) I agree that during my employment with the Company and for the
period of one (1) year following the termination of my employment with the
Company for any reason, I will inform each prospective new employer I may have,
prior to accepting employment, of the existence of this Agreement, and I shall
provide each prospective employer with a copy of this Agreement. (b) I also
agree that during my employment with the Company and for the period of one (1)
year following the termination of my employment with the Company for any reason,
I shall notify the Company in writing of any subsequent engagement, occupation
or employment, whether as owner, employee, officer, director, agent, consultant,
independent contractor or the like, and my duties and responsibilities with
respect to any such position.



--------------------------------------------------------------------------------



 
[stockoptionagreement5101010.jpg]
6. Enforcement and Remedies. I hereby acknowledge that upon my breach of any of
the covenants contained in this Agreement, the Company will suffer irreparable
harm for which the remedy at law will be inadequate, and that an injunction may
be entered against me by any court having jurisdiction, restraining me from
breaching any of the provisions of this Agreement or continuing the breach of
any such provisions, without the necessity of posting a bond. Resort to such
equitable relief shall not be construed to be a waiver by the Company of any
other rights or remedies that the Company may have to recover damages or other
relief. In addition, if the Company prevails in an action to enforce this
Agreement, I shall compensate the Company for its reasonable attorneys’ fees and
related expenses incurred in enforcing this Agreement. 7. At-Will Employment. It
is my understanding that the Company or I may terminate my employment at any
time, with or without cause; provided that if I have entered into or in the
future enter into a separate written and fully executed employment agreement
that expressly provides for employment on other than an at-will basis, my
employment status pursuant to such agreement shall supersede the foregoing
acknowledgment of at-will employment. 8. Amendment or Modification. This
Agreement may not be changed or amended except in writing signed by myself and
the Company. 9. Severability. All provisions, terms, conditions, paragraphs,
agreements and covenants (“Provisions”) contained in this Agreement are
severable and, in the event any one of them shall be held to be invalid, this
Agreement shall be interpreted as if such Provision was not contained herein,
and such determination shall not otherwise affect the validity of any other
Provision. 10. Survival and Assignment by the Company. The Company may assign
the rights given to it in this Agreement, and this Agreement shall survive any
sale of assets, merger, consolidation, or other change in corporate structure. I
understand that my obligations under this Agreement will continue in accordance
with its express terms regardless of any changes in my title, position, duties,
salary, compensation or benefits or other terms and conditions of employment or
any transfer between Company entities and that no such changes shall constitute
a termination of my employment. I also acknowledge that provisions of this
Agreement shall continue in effect following the termination of my employment as
specified above. Notwithstanding the foregoing, if my employment terminates
without Cause upon or following a Change of Control or a Sale Event, my
obligations under Section 3 (“Non-Solicitation/Non- Accept”) shall no longer be
in effect. For purposes of this Agreement, (i) a termination without “Cause”
shall have the same meaning as a Job Elimination, as that term is defined in the
BPFH Severance Pay Plan as in effect on the date of this Agreement; and (ii) the
terms “Change of Control” and “Sale Event” shall have the same meanings as set
forth in the Plan. 11. Waiver. The waiver by the Company of any breach of any
provision of this Agreement shall not be construed as a waiver of any subsequent
breach of such provision or the breach of any other provision contained in this
Agreement.



--------------------------------------------------------------------------------



 
[stockoptionagreement5101011.jpg]
12. Governing Law. This Agreement shall be construed in accordance with and
governed by the substantive laws of the Commonwealth of Massachusetts without
regard to conflict of law provisions. 13. Knowledge of Rights and Duties. I have
carefully reviewed and completely read all of the provisions of this Agreement
and understand my rights, duties, obligations and responsibilities under this
Agreement. I acknowledge that I am knowingly and voluntarily entering into this
Agreement. IN WITNESS WHEREOF, the undersigned have executed this Agreement as
of the date shown below. EMPLOYEE (Print Name) FOR THE COMPANY (Print name,
title & employer) Signature Signature DATE:



--------------------------------------------------------------------------------



 
[stockoptionagreement5101012.jpg]
EXHIBIT I (B): NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT (FOR CALIFORNIA
RESIDENTS ONLY) I acknowledge that I enter into this Non-Solicitation and
Confidentiality Agreement (the “Agreement”) in connection with an award of
restricted stock, restricted stock units or a grant of a stock option (together,
an “Award”) that is made on or about the date of the proposal of this Agreement,
pursuant to the Boston Private Financial Holdings, Inc. Amended and Restated
2009 Stock Option and Incentive Plan or any subsequent stock option and/or
restricted stock plan of Boston Private Financial Holdings, Inc. (together, the
“Plan”) and that I shall forfeit the Award (whether vested or unvested) if I do
not execute this Non-Solicitation and Confidentiality Agreement (the
“Agreement”) within 60 days of the grant date of the Award. For purposes of this
Agreement, the “Company” refers to Boston Private Financial Holdings, Inc.
(“BPFH”) and any and all of its wholly or partially owned subsidiaries. In
consideration for my eligibility for any Award, I hereby agree as follows: 14.
Confidential Information. During my employment with the Company and at all times
thereafter, I shall keep secret and retain in strictest confidence, and shall
not disclose or use, other than in the proper performance of my responsibilities
for the Company, any Confidential Information. “Confidential Information” means
any information, whether or not in writing, concerning the Company’s business or
activities that the Company has not released to the general public. I
acknowledge that all Confidential Information is the property of the Company. I
understand that the term “Confidential Information” includes, but is not limited
to financial statements, business plans, document templates, term sheets,
policies and procedures, proprietary training materials, personnel, board
materials and minutes, operations, customer and client lists and identities,
potential customers and clients, vendor lists and agreements, employees,
servicing methods, strategies and strategic planning materials, analyses, profit
margins and other proprietary information in connection with the Company;
provided, however, that Confidential Information shall not include any
information which is generally known to the public or becomes known in the
industry through no wrongful act on my part. Confidential Information also
includes information received in confidence by the Company from its customers,
clients or other third parties. Return of Confidential Information and Other
Property. I shall deliver to the Company all copies of Confidential Information
and other Company property (which includes but is not limited to any documents,
notes or other work product connected with or derived from my services to or
affiliation with the Company, whether in electronic or paper form) in my
possession or control upon the earlier of a request by the Company or
termination of my employment. Non-Solicitation. During my employment with the
Company, and for the period ending on the first anniversary of the effective
date of my termination of employment with the Company, I shall not, directly or
indirectly, solicit any person then, or within the prior six (6)



--------------------------------------------------------------------------------



 
[stockoptionagreement5101013.jpg]
months, employed by the Company, or request, influence or advise any person who
at the time of such communication is employed by the Company to leave such
employment. Other Obligations. I represent and warrant to the Company that I am
not under any contract, agreement or restrictive covenant, and have not
previously executed any documents whatsoever with any other person, firm,
association, or corporation, that will, in any manner, prevent me from
performing any of the job duties and responsibilities that may be assigned to me
from time to time by the Company. I also represent and warrant that I will not
bring and have not brought with me to the Company and that I will not use in the
course and scope of my employment with the Company any confidential, proprietary
and/or trade secret materials, documents or information that I obtained from a
former employer or other individual or entity, without the express written
authorization of the pertinent former employer or other individual or entity. I
further represent and warrant that, during my employment with the Company, I
will not breach any obligation or duty to maintain confidential and not to
disclose or use that I may owe to any former employer or other individual or
entity, and I agree to fulfill and comply with any and all such obligations and
duties during my employment by the Company. Notice to Future Employers. I agree
that during my employment with the Company and for the period of one (1) year
following the termination of my employment with the Company for any reason, I
will inform each prospective new employer I may have, prior to accepting
employment, of the existence of this Agreement, and I shall provide each
prospective employer with a copy of this Agreement. I also agree that the
Company has the right to independently contact any potential or actual future
employer of mine to notify the future employer of my obligations under this
Agreement and provide such future employer with a copy of this Agreement.
Enforcement and Remedies. I hereby acknowledge that upon my breach of any of the
covenants contained in this Agreement, the Company will suffer irreparable harm
for which the remedy at law will be inadequate, and that an injunction may be
entered against me by any court having jurisdiction, restraining me from
breaching any of the provisions of this Agreement or continuing the breach of
any such provisions, without the necessity of posting a bond. Resort to such
equitable relief shall not be construed to be a waiver by the Company of any
other rights or remedies that the Company may have to recover damages or other
relief. In addition, if the Company prevails in an action to enforce this
Agreement, I shall compensate the Company for its reasonable attorneys’ fees and
related expenses incurred in enforcing this Agreement. At-Will Employment. It is
my understanding that the Company or I may terminate my employment at any time,
with or without cause; provided that if I have entered into or in the future
enter into a separate written and fully executed employment agreement that
expressly provides for employment on other than an at-will basis, my employment
status pursuant to such agreement shall supersede the foregoing acknowledgment
of at-will employment. Amendment or Modification. This Agreement may not be
changed or amended except in writing signed by myself and the Company.
Severability. All provisions, terms, conditions, paragraphs, agreements and
covenants (“Provisions”) contained in this Agreement are severable and, in the
event any one of them shall



--------------------------------------------------------------------------------



 
[stockoptionagreement5101014.jpg]
be held to be invalid, this Agreement shall be interpreted as if such Provision
was not contained herein, and such determination shall not otherwise affect the
validity of any other Provision. Survival and Assignment by the Company. The
Company may assign the rights given to it in this Agreement, and this Agreement
shall survive any sale of assets, merger, consolidation, or other change in
corporate structure. I understand that my obligations under this Agreement will
continue in accordance with its express terms regardless of any changes in my
title, position, duties, salary, compensation or benefits or other terms and
conditions of employment or any transfer between Company entities and that no
such changes shall constitute a termination of my employment. I also acknowledge
that provisions of this Agreement shall continue in effect following the
termination of my employment as specified above. I also acknowledge that
provisions of this Agreement shall continue in effect following the termination
of my employment as specified above. Notwithstanding the foregoing, if my
employment terminates without Cause upon or following a Change of Control or a
Sale Event, my obligations under Section 3 (“Non-Solicitation”) shall no longer
be in effect. For purposes of this Agreement, (i) a termination without “Cause”
shall have the same meaning as a Job Elimination, as that term is defined in the
BPFH Severance Pay Plan as in effect on the date of this Agreement; and (ii) the
terms “Change of Control” and “Sale Event” shall have the same meanings as set
forth in the Plan. Waiver. The waiver by the Company of any breach of any
provision of this Agreement shall not be construed as a waiver of any subsequent
breach of such provision or the breach of any other provision contained in this
Agreement. Governing Law. This Agreement shall be construed in accordance with
and governed by the substantive laws of the State of California without regard
to conflict of law provisions. Knowledge of Rights and Duties. I have carefully
reviewed and completely read all of the provisions of this Agreement and
understand my rights, duties, obligations and responsibilities under this
Agreement. I acknowledge that I am knowingly and voluntarily entering into this
Agreement. IN WITNESS WHEREOF, the undersigned have executed this Agreement as
of the date shown below. EMPLOYEE (Print Name) FOR THE COMPANY (Print name,
title & employer) Signature Signature DATE:



--------------------------------------------------------------------------------



 